Citation Nr: 0611839	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARINGS ON APPEAL

Appellant's nephew


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1918 to November 
1918.  The appellant is his surviving spouse.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1999 rating decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant's appeal was previously before the Board in 
July 2001 and August 2003, at which times the Board remanded 
the case for further action by the originating agency.  The 
requested development has been completed, and the case has 
been returned to the Board for further appellate action.

In April 2000, the appellant's nephew attended a hearing on 
her behalf before a hearing officer at the RO.  He also 
attended a hearing at the RO before the undersigned Veterans 
Law Judge in March 2001.  A transcript of each hearing is of 
record.


FINDINGS OF FACT

1.  The veteran died in January 1962 solely due to the 
effects of carcinoma of the lungs.

2.  At the time of the veteran's death, service connection 
was in effect for hypertensive and arteriosclerotic heart 
disease; the disability was rated as 30 percent disabling.

3.  Lung cancer was not present in service or until many 
years thereafter and was not etiologically related to 
service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506).

The record reflects that the appellant's claim was initially 
adjudicated before the enactment of the VCAA.  The 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that she should 
submit any pertinent evidence in her possession, by letter 
mailed in February 2004.  Although the appellant has not been 
provided notice of the type of evidence necessary to 
establish an effective date for service connection for the 
veteran's cause of death, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's cause 
of death.  Consequently, no effective date will be assigned, 
so the failure to provide notice with respect to this element 
of the claim was no more than harmless error.

The record also reflects that an appropriate VA medical 
opinion has been obtained and the veteran's service medical 
records and post-service treatment records are associated 
with the claims folder.  Neither the appellant nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  In this regard, 
the Board notes that the representative alleged at the March 
2001 hearing that pathologists agreed with his opinion that 
the veteran's service-connected heart disease contributed to 
death.  The undersigned specifically informed the 
representative that he should submit medical evidence, such 
as statements from the pathologists, supporting the claim.  
The record was held open for a period of 60 days to afford 
the appellant and her representative an opportunity to submit 
the supporting evidence.  No such evidence was submitted and 
neither the appellant nor her representative has since 
indicated that such evidence is available.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim on a 
de novo basis in August 2004.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.




Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The certificate of death indicates that the veteran died in 
January 1962 as a result of carcinoma of the lungs.  The 
approximate interval between the onset of the carcinoma and 
the date of death was 107 days.  No other condition was 
identified as an immediate or contributory cause of death.   

At the time of the veteran's death, service connection was in 
effect for hypertensive and arteriosclerotic heart disease 
with an assigned rating of 30 percent.  

There is no medical evidence suggesting that lung cancer was 
present in service or until many years thereafter, or 
suggesting that the cancer is etiologically related to 
service.

The appellant and her representative contend that the 
veteran's death from cancer was hastened due to his service-
connected heart condition.  The Board recognizes the 
sincerity of their belief in the merits of the claim; 
however, laypersons, such as the appellant and her 
representative, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, since the veteran's 
heart disability was not rated as 100 percent disabling, 
debilitation will not be assumed.

There is no medical evidence suggesting that the veteran's 
service-connected disability played a material causal role in 
his death.  Moreover, a VA physician has reviewed the claims 
folder and stated that it is unlikely the veteran's lung 
cancer was etiologically related to service or that his 
service-connected heart disability contributed either 
substantially or materially to his death.  

In view of the VA medical opinion against the claim, the fact 
that heart disease was not certified as an immediate or 
contributory cause of death, and the absence of any medical 
evidence supportive of the claim, the Board must conclude 
that the preponderance of the evidence is against the claim.  
Accordingly, this appeal will be denied.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


